DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1 and the species “L1CAM and CD133” in the reply filed on 1/07/2021 is acknowledged.

Claims 1-22 are pending.

Claims 10 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/07/2021.

Claims 1-9 and 11-16 are examined.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massague et al (US20160194639) and Altevogt et al (US20110171290) and Yu et al (US20200345854).
The claimed invention is drawn to the treatment of a cancer such in a subject at risk for metastasis via the administration of a L1CAM inhibitor.
Massague et al have taught the use of L1CAM inhibitors including immunoglobulins and antibodies targeted to L1CAM to treat cancer and especially to treat cancer in subjects at risk of metastasis. It has been taught to treat different cancer type such as, for example, brain, breast, lung, renal, and liver. It has been taught that the treatment of cancer with L1CAM inhibitors can 
Altevogt et al have taught the inhibition of angiogenesis and metastasis via the administration of L1CAM antibodies. It has been taught that there are known modalities to treat various cancers and there is a need to provide more efficient treatments (see paragraphs 5, 13-15, 70 and 82, for example). It has been taught that it was known in the art to treat cancer via L1CAM antibodies and further that it was known that L1CAM antibodies can be used to sensitize cancer cells to radiation or chemotherapies including methotrexate and carbolplatin (see paragraphs 11, 48, 85, and 86 for example). It has been taught that L1CAM antibody treatment can be combined with other treatments where the antibody treatment can be prior to, simultaneously, of after other modes of treatment (See paragraphs 45-48 and 55-57, for example). Again it was well within the skill of one in the art to determine treatment regimens such as determination of dose and timing of administration. See also claims 45-49 and 54.
Yu et al have taught bispecific antibodies targeting L1CAM and CD133. This would be an example of simultaneous administration of cancer treatments, for example. See paragraphs 2, 9, 13, 18, 19, 30, and 31, and claims 18-21, 27, and 28.
The prior art as a whole has made is clear that targeting L1CAM to treat cancer and to inhibit or treat metastasis. The prior art has taught that various modalities can be utilized in the 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the L1CAM inhibitor treatment is initiated”. The is insufficient antecedent basis for “the L1CAM inhibitor treatment” in the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SEAN MCGARRY/Primary Examiner, Art Unit 1635